UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4449
BRYANT ONEIL THOMPSON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               G. Ross Anderson, Jr., District Judge.
                             (CR-01-669)

                      Submitted: January 21, 2003

                      Decided: February 6, 2003

   Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. THOMPSON
                               OPINION

PER CURIAM:

   Bryant Thompson appeals the district court’s order sentencing him
to 171 months imprisonment following his guilty pleas to car-jacking,
possession of a firearm by a felon, and use of a firearm in the facilita-
tion of a violent felony, in violation of 18 U.S.C. §§ 922(g), 924(c),
2119 (2000). In his appeal, filed pursuant to Anders v. California, 386
U.S. 738 (1967), counsel for Thompson raises two claims: (1)
Thompson’s plea was unknowing and involuntary; and (2) the district
court erred in sentencing Thompson to 171 months imprisonment.
Thompson has been advised of his right to file a pro se supplemental
brief, but has not done so. Neither of the claims presented by counsel
were preserved before the district court. Accordingly, they are
reviewed for plain error. United States v. Ford, 88 F.3d 1350, 1355
(4th Cir. 1996).

   Thompson first assigns error to the district court’s acceptance of
his guilty pleas. We have reviewed the transcript of the hearing con-
ducted before the district court and are satisfied that Thompson was
afforded the protections of Fed. R. Crim. P. 11, and the Due Process
Clause. Accordingly, this claim merits no relief.

   Thompson next claims that the district court erred in calculating his
sentence. We have likewise reviewed the district court’s application
of the sentencing guidelines and find no error. Thompson’s sentence
was the maximum in the applicable guidelines range, and there was
no error in the determination of the range. Moreover, the sentence did
not exceed the maximum applicable under the relevant statutes.
Accordingly, we deny relief on this claim as well.

   Finding no meritorious issues upon our review of the record pursu-
ant to Anders, we affirm the judgment of the district court. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
                    UNITED STATES v. THOMPSON                   3
argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                      AFFIRMED